157 F.3d 1141
8 A.D. Cases 1026
Jock Orville AUTIO, Plaintiff-Appellee,United States of America, Intervenor-Appellee,v.AFSCME, LOCAL 3139, Defendant,State of Minnesota, Defendant-Appellant.
No. 97-3145.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 23, 1998.Decided Oct. 5, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, Chief Judge, HEANEY, McMILLIAN, RICHARD SHEPPARD ARNOLD, FAGG, WOLLMAN, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, and KELLY, Circuit Judges.

ORDER

1
The case having been reheard by the Court en banc, Judges Heaney, McMillian, Richard S. Arnold, Fagg, Murphy, and Kelly vote to affirm the District Court.  Chief Judge Bowman and Judges Wollman, Beam, Loken, Hansen, and Morris Sheppard Arnold vote to reverse.  Accordingly, the judgment of the District Court is affirmed by an evenly divided vote of the Court en banc.